

Exhibit 10.7




AMENDMENT NO. 6 TO AMENDED AND RESTATED
RECEIVABLES TRANSFER AGREEMENT


AMENDMENT NO. 6 TO AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Amendment”), effective as of June 29, 2015 (the “Effective Date”), is
entered into by and among TSPC, INC., a Nevada corporation, as transferor (in
such capacity, the “Transferor”), TRIMAS CORPORATION, a Delaware corporation, as
collection agent (in such capacity, the “Collection Agent”), TRIMAS COMPANY,
LLC, a Delaware limited liability company, as guarantor (in such capacity, the
“Guarantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to
Wachovia Bank, National Association, individually (in such capacity, the sole
“Purchaser”), as letter of credit issuer (in such capacity, together with its
successors in such capacity, the “LC Issuer”) and as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
are used with the meanings attributed thereto in the Agreement (as defined
below).


W I T N E S S E T H:


WHEREAS, the parties hereto have entered into that certain Amended and Restated
Receivables Transfer Agreement dated as of September 15, 2011, as amended by
Amendment No. 1 to the Amended and Restated Receivables Transfer Agreement dated
as of June 29, 2012, Amendment No. 2 to the Amended and Restated Receivables
Transfer Agreement dated as of December 17, 2012, Amendment No. 3 to the Amended
and Restated Receivables Transfer Agreement dated as of April 17, 2014,
Amendment No. 4 to the Amended and Restated Receivables Transfer Agreement dated
as of November 26, 2014, and Amendment No. 5 dated as of February 28, 2015 (as
amended, amended and restated, or otherwise modified from time to time, the
“Agreement”); and


WHEREAS, the parties wish to amend the Agreement on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
as follows:


1.    Amendments. Effective as of the Effective Date:
1.1
Schedule B to the Agreement is hereby amended and restated in its entirety to
read as set forth in Annex I to this Amendment.




--------------------------------------------------------------------------------



1.2
Exhibit B to the Agreement is hereby amended and restated in its entirety to
read as set forth in Annex II to this Amendment.

1.3
Exhibit H to the Agreement is hereby amended and restated in its entirety to
read as set forth in Annex III to this Amendment.

2.    Representations and Warranties. In order to induce the Administrative
Agent, the LC Issuer and the sole Purchaser to enter into this Amendment, each
of the Transferor, the Guarantor and the Collection Agent (each, a “Transferor
Party”) hereby represents and warrants to the Administrative Agent, the LC
Issuer and the sole Purchaser as follows:
(a)    Entity and Governmental Authorization; Contravention. The execution,
delivery and performance by such Transferor Party of this Amendment are within
its corporate or limited liability company powers, as the case may be, have been
duly authorized by all necessary corporate or limited liability company action,
as applicable, require no action by or in respect of, or filing with, any
Official Body or official thereof, and do not contravene, or constitute a
default under, any provision of applicable law, rule or regulation or of the
Certificate of Incorporation or the By-Laws (or other organizational documents)
of such Transferor Party, or of any agreement, judgment, injunction, order,
writ, decree or other instrument binding upon such Transferor Party, or result
in the creation or imposition of any Adverse Claim on the assets of such
Transferor Party (except those created by the Agreement).
(b)    Binding Effect. The Agreement, as amended by this Amendment, constitutes
the legal, valid and binding obligation of such Transferor Party, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the rights of creditors and general equitable principles (whether
considered in a proceeding in equity or at law).
(c)    Consents, Licenses, Approvals, Etc. No consents, including, without
limitation, consents under loan agreements and indentures to which such
Transferor Party is a party), licenses or approvals are required in connection
with the execution, delivery and performance by such Transferor Party of this
Amendment, or the validity and enforceability against such Transferor Party of
this Amendment, except such consents, licenses and approvals as have already
been obtained and that remain in full force and effect on the date hereof.
3.    Conditions Precedent; Partial Release.





--------------------------------------------------------------------------------



3.1.
This Amendment shall become effective when each of the following conditions
precedent has been satisfied:

(a)
The Administrative Agent shall have received counterparts of this Amendment,
duly executed by each of the parties hereto;

(b)
The Administrative Agent shall have received counterparts of Amendment No. 6 to
Amended and Restated Receivables Purchase Agreement, duly executed by each of
the parties thereto, together with all closing documents required thereunder;

(c)
The Aggregate Credit Exposure shall not exceed $75,000,000;

(d)
The Administrative Agent’s counsel shall have received payment in full of its
reasonable fees and disbursements in connection with the preparation,
negotiation, and closing of this Amendment and the other documents required to
be delivered to it hereunder; and

(e)
Each of the representations and warranties contained in Section 2 of this
Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold.

3.2.
Upon satisfaction of the conditions precedent set forth in Section 3.1 above,
Wells Fargo Bank, National Association, individually as the sole Purchaser and
as Administrative Agent, hereby releases all of its right, title and interest
in, to and under solely those Receivables arising from the sale of goods or
provision of services by Cequent Performance Products, Inc. or Cequent Consumer
Products, Inc. (collectively, the “Cequent Receivables”), together with the
Related Security and Collections with respect to the Cequent Receivables and all
Proceeds of the foregoing, the Lock-Box Accounts deleted from Exhibit B to the
Receivables Transfer Agreement pursuant to this Amendment, and all of the
Transferor’s rights under the Receivables Purchase Agreement with respect to the
Cequent Receivables and with respect to any obligations thereunder of the Seller
with respect to the Cequent Receivables.



4.
Miscellaneous.

4.1.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
4.2.    Each of the parties hereto hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in The City of New York for
purposes of all legal proceedings arising out of or relating to



--------------------------------------------------------------------------------



this Amendment or the transactions contemplated hereby. Each of the parties
hereto hereby irrevocably waives, to the fullest extent it may effectively do
so, any objection which it may now or hereafter have to the laying of the venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
Nothing in this Section 4.2 shall affect the right of any party hereto to bring
any action or proceeding against any party hereto or its respective properties
in the courts of other jurisdictions.
4.3.    This Amendment may be executed in two or more counterparts thereof (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail with a .PDF or other image of a
signed counterpart attached shall be effective as delivery of a manually
executed counterpart of this Amendment to the fullest extent permitted by
applicable law.
4.4.    This Amendment will inure to the benefit of and be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns.
4.5.    The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.
4.6.    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Amendment.
The provisions of this Section shall be continuing and shall survive any
termination of the Agreement as amended hereby.
4.7.    By its signature below, the Guarantor hereby confirms that its Limited
Guaranty set forth in Article IX of the Agreement remains in full force and
effect as of the date hereof and after giving effect to this Amendment and to
Amendment No. 6 to Amended and Restated Receivables Purchase Agreement of even
date herewith.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective officers as of the day and year first above written.


 
 
TSPC, INC., as Transferor
 
 
 
 
By:
/s/ Robert J. Zalupski
 
 
Name: Robert J. Zalupski
Title: Vice President



 
 
TRIMAS CORPORATION, individually, as Collection Agent
 
 
 
 
By:
/s/ Robert J. Zalupski
 
 
Name: Robert J. Zalupski
Title: Chief Financial Officer



 
 
TRIMAS COMPANY, LLC, individually, as Guarantor
 
 
 
 
By:
/s/ Robert J. Zalupski
 
 
Name: Robert J. Zalupski
Title: Vice President
















--------------------------------------------------------------------------------



 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Purchaser, as LC Issuer and as
Administrative Agent
 
 
 
 
By:
/s/ Ryan Tozier
 
 
Name: Ryan Tozier
Title: Vice President








--------------------------------------------------------------------------------





ANNEX I
SCHEDULE B
PURCHASERS, THEIR NOTICE ADDRESSES AND THEIR COMMITMENTS


[as of June 30, 2015]


Purchaser(s)


Commitment(s)
Wells Fargo Bank, National Association
 
1100 Abernathy Road, N.E., Suite 1500
Atlanta, GA 30328-5657
Attention: Ryan Tozier
Telephone: (770) 508-2171
Telecopy: (855) 818-1936
  E-mail: ryan.tozier@wellsfargo.com


$75,000,000








--------------------------------------------------------------------------------





ANNEX II
EXHIBIT B
LOCK-BOX ACCOUNTS
Bank Name
Account Number
Lockbox Number
Account Name
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4019957786
843834
Allfast Fastening Systems, LLC
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521154
203065
Arrow Engine Company
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521196
774609
Hi-Vol Products LLC
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521204
774657
Keo Cutters, Inc.
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521212
203061
Lamons Gasket Company
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4000130013
N/A
Martinic Engineering, Inc.
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521220
3272
Monogram Aerospace Fasteners, Inc.
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521279
203069
Norris Cylinder Company
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521287
774633
Richards Micro-Tool, Inc.
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521295
774640
Rieke Corporation




--------------------------------------------------------------------------------



ANNEX III


EXHIBIT H
TRADE NAMES


Corporate Name
Trade and Other Names Since 05/04
Allfast Fastening Systems, LLC
Allfast Fastening Systems, Inc.
Arrow Engine Company
None
Hi-Vol Products LLC
Fittings Products LLC
KEO Cutters, Inc.
None
Lamons Gasket Company
None
Martinic Engineering, Inc.
None
Monogram Aerospace Fasteners, Inc.
None
Norris Cylinder Company
None
Richards Micro-Tool, Inc.
None
Rieke Corporation
None


















